Name: Commission Regulation (EU) 2017/2279 of 11 December 2017 amending Annexes II, IV, VI, VII and VIII to Regulation (EC) No 767/2009 of the European Parliament and of the Council on the placing on the market and use of feed (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: international trade;  marketing;  consumption;  health;  agricultural activity;  food technology
 Date Published: nan

 12.12.2017 EN Official Journal of the European Union L 328/3 COMMISSION REGULATION (EU) 2017/2279 of 11 December 2017 amending Annexes II, IV, VI, VII and VIII to Regulation (EC) No 767/2009 of the European Parliament and of the Council on the placing on the market and use of feed (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 767/2009 of the European Parliament and of the Council of 13 July 2009 on the placing on the market and use of feed, amending European Parliament and Council Regulation (EC) No 1831/2003 and repealing Council Directive 79/373/EEC, Commission Directive 80/511/EEC, Council Directives 82/471/EEC, 83/228/EEC, 93/74/EEC, 93/113/EC and 96/25/EC and Commission Decision 2004/217/EC (1), and in particular Articles 20(2) and 27(1) thereof, Whereas: (1) In order to allow a meaningful labelling, specific expressions for feed for pets are allowed in some Union languages. New developments in the pet food sector of two Member States suggest that specific expressions for pet food are also adequate in the language of these Member States. (2) Annex II to Regulation (EC) No 767/2009 should therefore be amended accordingly. (3) Tolerances for analytical constituents and feed additives in feed materials and compound feed should be revised considering technological progress in analytics and experiences with good laboratory practice. Annex IV to Regulation (EC) No 767/2009 should therefore be amended accordingly. (4) An increasing number of authorisations of feed additives in accordance with Regulation (EC) No 1831/2003 of the European Parliament and of the Council (2) establish maximum contents for additives in compound feed and feed materials for which no such values had been previously set and others newly established the concept of a maximum recommended content of an additive in complete feed. In addition, manufacturing technology of feed may result in reductions of the added amount of additives such as vitamins which might be also naturally present in the final product. This might lead to ambiguities in practice if the operator is to label the added amount but the control authority can only analyse and verify the amount in the final product. In order to take these developments into account and to ascertain a balanced, appropriate and meaningful labelling of feed materials and compound feed, Annexes VI and VII to Regulation (EC) No 767/2009 should be amended accordingly. (5) Technological developments allow an increased use of food which is no longer intended for human consumption as feed. Commission Regulation (EU) No 68/2013 (3), lists such former foodstuffs as feed materials. However, as the quality of such former foodstuff may in some cases not comply with the requirements for feed, the labelling of those former foodstuffs should indicate that their use as feed is allowed only after processing. Annex VIII to Regulation (EC) No 767/2009 should therefore be amended accordingly. (6) Since safety reasons do not require the immediate application of the modifications to the Annexes, in order to avoid unnecessary disruption of commercial practices and not to create an unnecessary administrative burden on the operators, it is appropriate to provide for transitional measures allowing a smooth conversion of labelling. (7) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Annexes II, IV, VI, VII and VIII to Regulation (EC) No 767/2009 are amended in accordance with the Annex to this Regulation. Article 2 1. Feed materials and compound feed which have been labelled before 1 January 2019 in accordance with the rules applicable before 1 January 2018 may continue to be placed on the market and used until the existing stocks are exhausted if they are intended for food-producing animals. 2. Feed materials and compound feed which have been labelled before 1 January 2020 in accordance with the rules applicable before 1 January 2018 may continue to be placed on the market and used until the existing stocks are exhausted if they are intended for non-food-producing animals. Article 3 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 229, 1.9.2009, p. 1. (2) Regulation (EC) No 1831/2003 of the European Parliament and of the Council of 22 September 2003 on additives for use in animal nutrition (OJ L 268, 18.10.2003, p. 29). (3) Commission Regulation (EU) No 68/2013 of 16 January 2013 on the Catalogue of feed materials (OJ L 29, 30.1.2013, p. 1). ANNEX (1) Annex II is amended as follows: In point 3, point (b) is replaced by the following: (b) in the designation of feed for pets the following expressions shall be allowed: in Bulgarian Ã ÃÃ °Ã ½Ã ° ; in Spanish alimento ; in Czech the designation kompletnÃ ­ krmnÃ ¡ smÃ s  may be replaced by kompletnÃ ­ krmivo  and doplÃ kovÃ ¡ krmnÃ ¡ smÃ s  may be replaced by doplÃ kovÃ © krmivo ; in English pet food ; in Italian alimento ; in Hungarian Ã ¡llateledel ; in Dutch samengesteld voeder ; in Polish karma ; in Slovenian hrana za hiÃ ¡ne Ã ¾ivali ; in Finnish lemmikkielÃ ¤inten ruoka ; in Estonian lemmikloomatoit ; in Croatian hrana za kuÃ ne ljubimce . (2) Annex IV is amended as follows: Part A is replaced by the following: Part A: Tolerances for the analytical constituents set out in Annexes I, V, VI and VII (1) The tolerances laid down in this Part include technical and analytical deviations. Once analytical tolerances covering measurement uncertainties and procedural variations are fixed at Union level, the values set in point 2 should be adapted accordingly in order to cover only the technical tolerances. (2) Where the composition of a feed material or compound feed is found to deviate from the labelled value of the analytical constituents set out in Annexes I, V, VI and VII the following tolerances shall apply: Constituent Declared content of the constituent Tolerance (1) [%] Below the labelled value Above the labelled value crude fat < 8 1 2 8 - 24 12,5 % 25 % > 24 3 6 crude fat, feed for non-food producing animals < 16 2 4 16 - 24 12,5 % 25 % > 24 3 6 crude protein < 8 1 1 8 - 24 12,5 % 12,5 % > 24 3 3 crude protein, feed for non-food producing animals < 16 2 2 16 - 24 12,5 % 12,5 % > 24 3 3 crude ash < 8 2 1 8 - 32 25 % 12,5 % > 32 8 4 crude fibre < 10 1,75 1,75 10 - 20 17,5 % 17,5 % > 20 3,5 3,5 sugar < 10 1,75 3,5 10 - 20 17,5 % 35 % > 20 3,5 7 starch < 10 3,5 3,5 10 - 20 35 % 35 % > 20 7 7 calcium < 1 0,3 0,6 1 - 5 30 % 60 % > 5 1,5 3 magnesium < 1 0,3 0,6 1 - 5 30 % 60 % > 5 1,5 3 sodium < 1 0,3 0,6 1 - 5 30 % 60 % > 5 1,5 3 total phosphorus < 1 0,3 0,3 1 - 5 30 % 30 % > 5 1,5 1,5 ash insoluble in hydrochloric acid < 1 no limits are set 0,3 1 - < 5 30 % > 5 1,5 potassium < 1 0,2 0,4 1 - 5 20 % 40 % > 5 1 2 moisture < 2 no limits are set 0,4 2 - < 5 20 % 5 - 12,5 1 > 12,5 8 % energy value (2) 5 % 10 % protein value (2) 10 % 20 % (3) Annex VI is replaced by the following: ANNEX VI Labelling particulars for feed materials and compound feed for food-producing animals Chapter I: Compulsory and voluntary labelling of feed additives as referred to in Article 15(f) and 22(1) 1. The following additives shall be listed, along with their specific names, identification numbers, added amount and the name of the functional group as laid down in Annex I to Regulation (EC) No 1831/2003 or the category referred to in Article 6(1) of that Regulation: (a) additives where a maximum content is set for at least one food producing animal; (b) additives belonging to the categories zootechnical additives  and coccidiostats and histomonostats ; (c) additives for which the recommended maximum contents established in the legal act authorising the feed additive are exceeded. The labelling particulars shall be indicated in accordance with the legal act authorising the feed additive in question. The added amount referred to in the first paragraph shall be expressed as the amount of the feed additive except where the legal act authorising the respective feed additive indicates a substance in the column minimum/maximum content . In this latter case, the added amount shall be expressed as the amount of that substance. 2. For feed additives of the functional group vitamins, pro-vitamins and chemically well-defined substances having similar effect which must be listed pursuant to point 1, the labelling may indicate the total amount guaranteed during the complete shelf-life under the heading Analytical constituents  instead of indicating the added amount under the heading Additives . 3. The name of the functional group as referred to in point 1, 4 and 6 may be replaced by the following abbreviation, if such abbreviation is not established in Annex I to Regulation (EC) No 1831/2003: Functional group Name and description Abbreviated name 1h Substances for control of radionuclide contamination: substances that suppress absorption of radionuclides or promote their excretion Radionuclide controllers 1m Substances for reduction of the contamination of feed by mycotoxins: substances than can suppress or reduce the absorption, promote the excretion of mycotoxins or modify their mode of action Mycotoxin reducers 1n Hygiene condition enhancers: substances or, when applicable, microorganisms which favourably affect the hygienic characteristics of feed by reducing a specific microbiological contamination Hygiene improvers 2b Flavouring compounds: substances the inclusion of which in feedingstuffs increase feed smell or palatability. Flavourings 3a Vitamins, pro-vitamins and chemically well-defined substances having similar effect Vitamins 3b Compounds of trace elements Trace elements 3c Amino acids, theirs salts and analogues Amino acids 3d Urea and its derivatives Urea 4c Substances affecting favourably the environment Environment improvers 4. Feed additives emphasised on the labelling in words, pictures or graphics shall be indicated in accordance with point 1 or 2, as applicable. 5. The person responsible for the labelling shall disclose the names, the identification number and the functional group of the feed additives not mentioned in point 1, 2 and 4 to the purchaser at his request. This provision shall not apply to flavouring compounds. 6. Feed additives not mentioned in points 1, 2 and 4 may be voluntarily indicated at least with their name or, in the case of flavouring compounds, at least with their functional group. 7. Without prejudice to point 6, where a sensory or nutritional feed additive is labelled on a voluntary basis, its added amount shall be indicated in accordance with points 1 or 2, as applicable. 8. If an additive belongs to more than one of the functional groups, the functional group or category appropriate to its principal function in the case of the feed in question shall be indicated. 9. Labelling particulars concerning the proper use of feed materials and compound feed which are laid down in the legal act authorising the feed additive in question shall be indicated. Chapter II: Labelling of analytical constituents as referred to in Articles 17(1)(f) and 22(1) 1. The analytical constituents of compound feed for food producing animals shall be indicated on the label, preceded by the heading Analytical constituents  (3), as follows: Compound feed Target species Analytical constituents and levels Complete feed All species All species All species All species All species All species All species Pigs and poultry Pigs and poultry  Crude protein  Crude fibre  Crude fat  Crude ash  Calcium  Sodium  Phosphorus  Lysine  Methionine Complementary feed  Mineral All species All species All species Pigs and poultry Pigs and poultry Ruminants  Calcium  Sodium  Phosphorus  Lysine  Methionine  Magnesium Complementary feed  Other All species All species All species All species All species All species All species Pigs and poultry Pigs and poultry Ruminants  Crude protein  Crude fibre  Crude fat  Crude ash  Calcium  ¥ 5 %  Sodium  Phosphorus  ¥ 2 %  Lysine  Methionine  Magnesium  ¥ 0,5 % 2. Substances indicated under this heading, which are also sensory or nutritional additives, shall be declared along with the total amount thereof. 3. If the energy value and/or protein value are indicated, such indication shall be in accordance with Article 11 of Regulation (EC) No 882/2004. (4) Annex VII is replaced by the following: ANNEX VII Labelling particulars for feed materials and compound feed for non-food producing animals Chapter I: Compulsory and voluntary labelling of feed additives as referred to in Articles 15(f) and 22(1) 1. The following additives shall be listed, along with their specific names and/or identification numbers, added amount and the name of the functional group as laid down in Annex I to Regulation (EC) No 1831/2003 or the category referred to in Article 6(1) of that Regulation: (a) additives where a maximum content is set for at least one non-food producing animal; (b) additives belonging to the categories zootechnical additives  and coccidiostats and histomonostats ; (c) additives for which the recommended maximum contents established in the legal act authorising the feed additive are exceeded. The labelling particulars shall be indicated in accordance with the legal act authorising the feed additive in question. The added amount referred to in the first paragraph shall be expressed as the amount of the feed additive except where the legal act authorising the respective feed additive indicates a substance in the column minimum/maximum content . In this latter case, the added amount shall be expressed as the amount of that substance. 2. For feed additives of the functional group vitamins, pro-vitamins and chemically well-defined substances having similar effect which must be listed pursuant to point 1, the labelling may indicate the total amount guaranteed during the complete shelf-life under the heading Analytical constituents  instead of indicating the added amount under the heading Additives . 3. The name of the functional group as referred to in point 1, 5 and 7 may be replaced by the abbreviation in accordance with the table in point 3 of Annex VI, if such abbreviation is not established in Annex I to Regulation (EC) No 1831/2003. 4. Feed additives emphasised on the labelling in words, pictures or graphics shall be indicated in accordance with point 1 or 2, as applicable. 5. By way of derogation from point 1, for additives of the functional groups preservatives , antioxidants , colourants  and flavouring compounds , only the functional group in question needs to be indicated. In this case the information referred to in point 1 and 2 shall be disclosed by the person responsible for the labelling to the purchaser at his request. 6. The person responsible for the labelling shall disclose the names, the identification number and the functional group of the feed additives not mentioned in point 1, 2 and 4 to the purchaser at his request. This provision shall not apply to flavouring compounds. 7. Feed additives not mentioned in point 1, 2 and 4 may be voluntarily indicated at least with their name or, in the case of flavouring compounds, at least with their functional group. 8. The added amount of a sensory or nutritional feed additive shall be indicated in accordance with points 1 or 2, as applicable, if it is labelled on a voluntary basis. 9. If an additive belongs to more than one of the functional groups, the functional group or category appropriate to its principal function in the case of the feed in question shall be indicated. 10. Labelling particulars concerning the proper use of feed materials and compound feed which are laid down in the legal act authorising the feed additive in question shall be indicated. Chapter II: Labelling of analytical constituents as referred to in Articles 17(1)(f) and 22(1) 1. The analytical constituents of compound feed for non-food producing animals shall be listed under the heading Analytical constituents  (4) and shall be labelled as follows: Compound feed Target species Analytical constituents Complete feed Cats, dogs and fur animals Cats, dogs and fur animals Cats, dogs and fur animals Cats, dogs and fur animals  Crude protein  Crude fibres  Crude fat  Crude ash Complementary feed  Mineral All species All species All species  Calcium  Sodium  Phosphorus Complementary feed  Other Cats, dogs and fur animals Cats, dogs and fur animals Cats, dogs and fur animals Cats, dogs and fur animals  Crude protein  Crude fibres  Crude fat  Crude ash 2. Substances indicated under this heading, which are also sensory or nutritional additives, shall be declared along with the total amount thereof. 3. If the energy value and/or protein value are indicated, such indication shall be in accordance with Article 11 of Regulation (EC) No 882/2004. (5) Annex VIII is amended as follows: (a) Point 1 is replaced by the following: 1. Contaminated materials shall be labelled as feed with excessive level(s) of ¦ (designation of the undesirable substance(s) in accordance with Annex I to Directive 2002/32/EC), only to be used as feed after detoxification in approved establishments . The approval of such establishments shall be in accordance with Article 10(2) or (3) of Regulation (EC) No 183/2005. (b) The following point is added: 3. Without prejudice to point 1 and 2, former foodstuffs that need to be processed before they can be used as feed, shall be labelled as: former food, only to be used as feed material after ¦ (designation of the adequate process in accordance with part B of the Annex to Regulation (EU) No 68/2013) . (1) The tolerances are given either as an absolute percentage value (this value must be subtracted from/added to the declared content) or as a relative value marked with %  after the value (this percentage must be applied to the declared content to calculate the acceptable deviation). (2) The tolerances are applicable where no tolerance has been laid down in accordance with an EU method or in accordance with an official national method in the Member State in which the feed is placed on the market or in accordance with an method adopted by the European Committee for Standardisation (https://standards.cen.eu/dyn/www/f?p=204:32:0::::FSP_ORG_ID,FSP_LANG_ID:6308,25&cs=1C252307F473504B6354F4EE56B99E235). (3) In German language analytische Bestandteile  may be replaced by Inhaltsstoffe . In Swedish language Analytiska bestÃ ¥ndsdelar  may be replaced by Analyserat innehÃ ¥ll . (4) In German language analytische Bestandteile  may be replaced by Inhaltsstoffe . In Swedish language Analytiska bestÃ ¥ndsdelar  may be replaced by Analyserat innehÃ ¥ll .